EXECUTION COPY

FIRST AMENDED CONTROL AGREEMENT
 
This First Amended Control Agreement, dated as of February 20, 2007 (this
“Agreement”), is among Truck Retail Accounts Corporation, as seller (the
“Seller”), Navistar Financial Corporation, as servicer (the “Servicer”),
JPMorgan Chase Bank N.A., as successor to Bank One, NA (Main Office Chicago), as
agent (the “Secured Party”), and The Bank of New York as successor to JPMorgan
Chase Bank, N.A., as securities intermediary (the “Securities Intermediary”).
 
RECITALS
 
WHEREAS, pursuant to the Receivables Purchase Agreement, the Seller has granted
to the Secured Party a security interest in investment property consisting of
the Securities Account, related Security Entitlements and the Financial Assets
and other investment property from time to time included therein; and
 
WHEREAS, the parties hereto desire that the security interest of the Secured
Party in the Securities Account be a first priority security interest perfected
by “control” pursuant to Articles Eight and Nine of the UCC.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 DEFINITIONS
 
Section 1.01.  General Definitions.  Except as otherwise specified herein or as
the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business.
 
“Blocked Account” means a trust account number 232874 in the name “Blocked
Account for JPMorgan Chase Bank, N.A., as Agent” established with the Securities
Intermediary together with any successor accounts established pursuant to the
Receivables Purchase Agreement.
 
E-312

--------------------------------------------------------------------------------


“Entitlement Holder” means, with respect to any Financial Asset, a Person
identified in the records of the Securities Intermediary as the Person having a
Security Entitlement against the Securities Intermediary with respect to such
financial asset.
 
“Entitlement Order” means a notification directing the Securities Intermediary
to transfer or redeem a financial asset.
 
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
 
“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Rating Agencies” means Moody’s Investors Service, Inc. and Standard and Poor’s
Ratings Group.
 
“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of April 8, 2004 (as amended, supplemented or otherwise modified and in
effect from time to time), among the Seller, the Servicer, Jupiter
Securitization Corporation, as Conduit and JPMorgan Chase Bank, N.A., as
successor to Bank One, N.A., as Agent.
 
“Secured Party” has the meaning set forth in the Preamble.
 
“Securities Account” means the Blocked Account.
 
“Securities Intermediary” has the meaning set forth in the Preamble.
 
“Security Entitlement” means the rights and property interest of an Entitlement
Holder with respect to a financial asset, as specified in Part 5 of Article 8 of
the UCC.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof or any successor statute, or any comparable law, as the same may
from time to time be amended, supplemented or otherwise modified.
 
“Weekly Settlement Date” means the third Business Day of each week.
 
Section 1.02.  Incorporation of UCC by Reference.  Except as otherwise specified
herein or as the context may otherwise require, all terms used in this Agreement
not otherwise defined herein which are defined in the UCC shall have the
meanings assigned to them in the UCC.
 
E-313

--------------------------------------------------------------------------------


ARTICLE II
 ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNT
 
Section 2.01.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms that (i) the Securities Intermediary has established the
Securities Account specifically referenced in the definition thereof, (ii) the
Securities Account is an account to which Financial Assets are or may be
credited, (iii) the Securities Intermediary shall, subject to the terms of this
Agreement, treat the Secured Party as entitled to exercise the rights that
comprise any Financial Asset credited to the Securities Account, (iv) all
property delivered to the Securities Intermediary by or on behalf of the Seller
or the Secured Party for deposit to the Securities Account will promptly be
credited to such Securities Account and (v) all securities or other property
underlying any Financial Assets credited to the Securities Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
Financial Asset credited to the Securities Account be registered in the name of
the Seller, payable to the order of the Seller or specifically endorsed to the
Seller except to the extent the foregoing have been specially endorsed to the
Securities Intermediary or in blank.
 
Section 2.02.  “Financial Assets” Election.  The Securities Intermediary and the
other parties hereto hereby agree that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the
Securities Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.
 
Section 2.03.  Entitlement
Orders.                                           Unless and until the
Securities Intermediary should have received an Entitlement Order from the
Secured Party, the Seller or the Servicer may give instructions to the
Securities Intermediary relating to the redemption or transfer of Financial
Assets in the Securities Account.  If at any time the Securities Intermediary
shall receive any Entitlement Order from the Secured Party with respect to the
Securities Account, the Securities Intermediary shall comply with such
Entitlement Order without further consent by the Seller or any other
Person.  After receipt of an Entitlement Order from the Secured Party, the
Securities Intermediary shall not comply with any Entitlement Order from the
Seller or the Servicer unless and until the Securities Intermediary shall have
received notice from the Secured Party authorizing the Securities Intermediary
to follow any subsequent Entitlement Order delivered to the Securities
Intermediary by the Seller or the Servicer.
 
Section 2.04.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in the Securities Account or any Security
Entitlement credited thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interests of the
Secured Party.  The Financial Assets and other items deposited to the Securities
Account will not be subject to deduction, set-off, banker’s lien or any other
right in favor of any Person or entity other than the Secured Party (except that
the Securities Intermediary may set off against amounts on deposit in the
Securities Account (i) all amounts due to it in respect of its customary fees
and expenses for the routine maintenance and operation of such Securities
Account and (ii) the face amount of any checks which have been credited to such
Securities Account but are subsequently returned unpaid because of uncollected
or insufficient funds).
 
E-314

--------------------------------------------------------------------------------


Section 2.05.  Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and the Seller in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any Financial Asset credited thereto.  If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against the Securities
Account or in any Financial Asset carried therein, and the Securities
Intermediary has actual knowledge thereof, the Securities Intermediary will
promptly notify the Secured Party and the Seller thereof.
 
ARTICLE III
 REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES INTERMEDIARY
 
Section 3.01.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby represents and warrants to the
Secured Party and the Seller, and covenants that:
 
(a)  The Securities Account has been established as set forth in Section 2.01
and will be maintained in the manner set forth herein until termination of this
Agreement.  The Securities Intermediary shall not change the name or account
number of the Securities Account without the prior written consent of the
Secured Party.
 
(b)  No Financial Asset carried in the Securities Account is or will be
registered in the name of the Seller, payable to the order of the Seller, or
specially endorsed to the Seller, except to the extent such Financial Asset has
been endorsed to the Securities Intermediary or in blank.
 
(c)  This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
 
(d)  The Securities Intermediary has not entered into, and until the termination
of this Agreement, will not enter into, any agreement pursuant to which it
agrees to comply with Entitlement Orders of any Person other than the Secured
Party, the Seller and the Servicer with respect to the Securities Account.
 
(e)  The Securities Intermediary has not entered into any other agreement with
the Seller or the Secured Party purporting to limit or condition the obligation
of the Securities Intermediary to comply with Entitlement Orders as set forth in
Section 2.03.
 
E-315

--------------------------------------------------------------------------------


 
ARTICLE IV
 
RIGHTS OF THE SECURITIES INTERMEDIARY
 
Section 4.01.  Indemnity.  The Servicer hereby agrees to defend, indemnify and
hold harmless the Securities Intermediary, its directors, officers, employees
and agents from and against any and all claims, demands, causes of action,
lawsuits, settlements, liabilities, losses, damages, costs and expenses,
including, without limitation, court costs and reasonable attorneys’ fees and
expenses, in any way related to or arising out of or in connection with this
Agreement or any action taken or not taken pursuant to this Agreement, except to
the extent caused by the Securities Intermediary’s gross negligence or willful
misconduct.
 
Section 4.02.  Compensation and Expenses.  The Servicer hereby agrees to pay to
the Securities Intermediary such compensation as the Securities Intermediary and
the Servicer shall agree in writing from time to time.  The Servicer shall
reimburse the Securities Intermediary for all reasonable expenses, disbursements
and other third-party costs reasonably incurred by the Securities Intermediary
in connection with its administration of the Securities Account.
 
Section 4.03.  Certain Rights of the Securities Intermediary.
 
(a)  The duties, responsibilities and obligations of Securities Intermediary
shall be limited to those expressly set forth herein and no duties,
responsibilities or obligations shall be inferred or implied.
 
(b)  Securities Intermediary shall not be subject to, charged with the knowledge
of any provision of, nor required to comply with, (i) any other agreement
between or among the Seller, the Servicer and the Secured Party or (ii) any
agreement to which either the Seller, the Servicer or the Secured Party is a
party, even though reference thereto may be made herein.
 
(c)  Securities Intermediary shall not be required to, and shall not, expend or
risk any of its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, except in connection with any
liabilities arising out of Securities Intermediary’s gross negligence or willful
misconduct.
 
(d)  Securities Intermediary shall not be liable for any action taken or omitted
or for any loss or injury resulting from its actions or its performance or lack
of performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part.
 
(e)  The Securities Intermediary shall be entitled to rely upon any written
instructions actually received by it and reasonably believed by it to be duly
authorized and delivered.
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.01.  Choice of Law.  This Agreement and the Securities Account shall
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Securities Intermediary’s location and the Securities Account (as well as
the Security Entitlements related thereto) shall be governed by the laws of the
State of New York.
 
E-316

--------------------------------------------------------------------------------


Section 5.02.  Conflict with other Agreements.  There are no other agreements
entered into between the Securities Intermediary in such capacity and the Seller
with respect to the Securities Account.  In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail.
 
Section 5.03.  Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.
 
Section 5.04.  Successors.  The terms of this Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
corporate successors.
 
Section 5.05.  Notices.  All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to, in the
case of (i) the Seller, at 425 North Martingale Road, Suite 1800, Schaumburg, IL
60173, Attention: Vice President & Treasurer, telecopier no. (630) 753-4090,
(ii) the Servicer, at 425 North Martingale Road, Suite 1800, Schaumburg, IL
60173, Attention: Vice President & Treasurer, telecopier no. (630) 753-4090,
(iii) the Secured Party,  JPMorgan Chase Bank, N.A., Attetion:  Asset Backed
Securities Group, Chase Tower, 10 South Dearborn Street, Chicago, Illinois 60603
and (iv) the Securities Intermediary, 101 Barclay Street, 4W,  New York, New
York 10286, Attn: Structured Finance Services, telecopier no. (212) 815-3883, or
as to any of such parties, at such other address as shall be designated by such
party in a written notice to the other parties.
 
Section 5.06.  Termination.  The rights and powers granted herein to the Secured
party have been granted in order to perfect its security interest in the
Securities Account, are powers coupled with an interest and will neither be
affected by the bankruptcy of the Seller nor by the lapse of time.  The
obligations of the Securities Intermediary hereunder shall continue in effect
with respect to the Securities Account until the Secured Party has notified the
Securities Intermediary in writing that its security interest in the Securities
Account has been terminated.
 
Section 5.07.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
Section 5.08.  Permitted Investments.  Until an Entitlement Order has been
received by the Securities Intermediary, the Securities Intermediary may comply
with written instructions (by standing instructions or otherwise) to invest
funds on deposit in the Securities Account from time to time in Permitted
Investments (as defined below) from either the Seller or the Servicer.  After an
Entitlement Order has been received by the Securities Intermediary, the
Securities Intermediary shall comply with instructions from Secured Party
only.  In the absence of written investment instructions, funds on deposit in
the Securities Account shall remain uninvested.  In the event of a loss on the
sale of such investments, the Securities Intermediary shall have no
responsibility in respect of such loss, except with respect to its gross
negligence or willful misconduct.
 
E-317

--------------------------------------------------------------------------------


For purposes of this Agreement, “Permitted Investments” shall mean: book-entry
securities, negotiable instruments or securities represented by instruments in
bearer or registered form which evidence:
 
(i)  
direct obligations of, and obligations fully guaranteed as to timely payment of
principal and interest by, the United States of America;

 
(ii)  
demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any state thereof (or any domestic branch of a foreign bank) and
subject to supervision and examination by Federal or State banking or depository
institution authorities; provided, however, that at the time of the investment
or contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof shall have a credit rating from each of the Rating
Agencies in the highest investment category for short-term unsecured debt
obligations or certificates of deposit granted thereby;

 
(iii)  
commercial paper having, at the time of the investment or contractual commitment
to invest therein, a rating from each of the Rating Agencies in the highest
investment category for short-term unsecured debt obligations or certificates of
deposit granted thereby;

 
(iv)  
investments in money market or common trust funds having a rating from each of
the Rating Agencies in the highest investment category for short-term unsecured
debt obligations or certificates of deposit granted thereby;

 
(v)  
bankers’ acceptances issued by any depository institution or trust company
referred to in clause (ii) above;

 
E-318

--------------------------------------------------------------------------------


(vi)  
repurchase obligations with respect to any security that is a direct obligation
of, or fully guaranteed by, the United States of America or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States of America, in either case entered into with
(A) a depository institution or trust company (acting as principal) described in
clause (ii) or (B) a depository institution or trust company the deposits of
which are insured by the Federal Deposit Insurance Corporation or the
counterparty for which has a rating from each of the Rating Agencies in the
highest investment category for short-term unsecured debt obligations, is marked
to market daily and is maintained in an amount that exceeds the amount of such
repurchase obligation, and which requires liquidation of the collateral
immediately upon the amount of such collateral being less than the amount of
such repurchase obligation (unless the counterparty immediately satisfies the
repurchase obligation upon being notified of such shortfall);

 
(vii)  
commercial paper master notes having, at the time of the investment or
contractual commitment to invest therein, a rating from each of the Rating
Agencies in the highest investment category for short-term unsecured debt
obligations; and

 
(viii)  
any other investment permitted by the Secured Party.

 
in each case, other than as permitted by the Secured Party, maturing not later
than the Business Day immediately preceding the next Weekly Settlement Date.
 
E-319

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 
TRUCK RETAIL ACCOUNTS CORPORATION,
   as Seller
 
By:                                                                           
Name:
Title:




JPMORGAN CHASE BANK, N.A. as successor to BANK ONE, NA, as Agent,
   as Secured Party,
 
By:                                                                           
Name:
Title:




THE BANK OF NEW YORK as successor to JPMORGAN CHASE BANK, N.A.,
   as Securities Intermediary,
 
By:                                                                           
Name:
Title:




NAVISTAR FINANCIAL CORPORATION,
   as Servicer
 
By:                                                                           
Name:
Title:


E-320

--------------------------------------------------------------------------------


